Exhibit 10.2

Saks Incorporated Severance Plan

ARTICLE 1 - GENERAL

1.1. Purpose and Effect. Saks Incorporated (the “Company”) hereby establishes
the Saks Incorporated Severance Plan (the “Plan”), effective as of November 1,
2007 (the “Effective Date”) to provide severance benefits to certain employees
of the Employers who suffer a loss of employment subject to the terms and
conditions set forth in the Plan. The Plan replaces and supersedes any and all
severance plans, policies and/or practices of the Employers in effect for those
employees prior to the Effective Date and such plans, policies and practices are
deemed to be terminated and superseded to effectuate the foregoing as of the
Effective Date. Any Employee who was given notice of his or her termination of
employment prior to the Effective Date of this Plan shall not receive any
benefits under this Plan; instead any such Employee shall receive those benefits
which were communicated to them when they were given notice of their termination
of employment, even where such termination occurs after Effective Date of this
Plan.

1.2. Administration. The plan is administered by the Chief Human Resources
Officer of the Company (or his or her designee) (the “Plan Administrator”)
provided, that for purposes of reviewing the denial of any claim under
Section 8.11., the Plan Administrator shall mean a committee consisting of the
Chief Human Resources Officer of the Company and two other senior executives of
the Company appointed by the Chief Human Resources Officer, at his or her
discretion. The Plan Administrator, from time to time, may adopt such rules and
regulations as may be necessary or desirable for the proper and efficient
administration of the Plan and as are consistent with the terms of the Plan. The
Plan Administrator, from time to time, may also appoint such individuals to act
as the Plan Administrator’s representatives as the Plan Administrator considers
necessary or desirable for the effective administration of the Plan. In
administering the Plan, the Plan Administrator shall have the discretionary
authority to construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the authority to determine the eligibility
of employees and the amount of benefits payable under the Plan. Any decision of
the Plan Administrator made in good faith under the plan shall be binding on all
affected parties. Any mistake of fact or misstatement of fact shall be corrected
when it becomes known and proper adjustment made by reason thereof. Any notice
or document required to be given or filed with the Plan Administrator will be
properly given or filed if delivered or mailed, by registered mail, postage
prepaid, to the Plan Administrator at Saks Incorporated, 12 E. 49th Street, 18th
Floor, New York, New York 10017 The Plan will be administered on the basis of
the calendar year (the “Plan Year”).

1.3. Employers. The Company and each subsidiary at least 50.1% of the
outstanding voting stock or at least 50.1% of the outstanding equity interests
of which are owned directly or indirectly by the Company are Employers under the
Plan (individually an “Employer” and collectively the “Employers”).

1.4. Compliance with Applicable Law. The Plan is intended to constitute an
“employee welfare benefit plan” under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). To the extent that any of the
payments or benefits provided under the Plan are determined to be subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), it
is the intention of the Company that such payments or benefits shall comply in
all respects with Section 409A of the Code and the final regulations issued
thereunder and shall, to the fullest extent possible, be construed consistently
with such intention.

ARTICLE 2 - PARTICIPATION

2.1. Eligible Participants. Subject to the exclusions contained herein, each
Employee (as defined below) who has been so designated by the Plan Administrator
and each Employee of an Employer other than an Employee who is in a group or
unit of Employees listed

 

1



--------------------------------------------------------------------------------

on Schedule A to this Plan shall become a Participant in the Plan on the
Effective Date or on such later date as the Employee satisfies the eligibility
requirements of the Plan. Any Employee who has rights to severance compensation
from an Employer pursuant to a written agreement shall not be a Participant in
this Plan unless and until the Employee waives all of the Employee’s rights
under the written agreement in a form satisfactory to the Plan Administrator in
its sole discretion and the Employer consents to the waiver. An “Employee” means
each regular, active (including employees on family and medical leave pursuant
to an Employer policy or on short term disability leave pursuant to an Employer
policy), non-temporary, full-time or part-time employee of an Employer.
Notwithstanding the foregoing, an Employee shall not include any individual:

 

  (a). Classified on the books of an Employer as an independent contractor and
not as an employee at the time of any determination;

 

  (b). Being paid by or through an employee leasing company or other third party
agency;

 

  (c). Classified on the books of the Employer as a freelance worker and not as
an employee at the time of any determination;

 

  (d). Classified by the Employer as a seasonal, occasional or temporary
employee, during the period the individual is so paid or classified; or

 

  (e). Classified by the Employer as a leased employee, during the period the
individual is so paid or classified.

Any such individual shall not be an Employee even if he or she is later
retroactively reclassified as a common-law employee of the Employer during all
or any part of such period pursuant to applicable law or otherwise.

ARTICLE 3 - ELIGIBILITY FOR SEVERANCE

3.1. General. Subject to the conditions and limitations below, a Participant
whose employment with the Employers terminates under one of the following
conditions (a “Qualified Termination”) shall be eligible for the severance
benefits provided under the Article 4 or 5 below, whichever is applicable:

 

  (a). The Participant’s employment is involuntarily terminated as the result of
the elimination of the Participant’s job or position.

 

  (b). The Participant voluntarily terminates employment for “Good Reason”.
“Good Reason” shall mean:

 

  (i). the material reduction of the Participant’s annual base salary amount or
annual base rate of bonus potential (determined as a percentage of annual base
salary) made during a Restricted Period (as defined in Section 5.1 below) which
is not otherwise part of a program of base salary or bonus potential reductions
applicable to one or more groups, departments, or classifications of Employees;
or

 

  (ii) a change in the location of the Participant’s principal place of
employment to a location that is more than fifty miles from the location of
Participant’s employment prior to the change.

A termination of employment shall not be for Good Reason unless the Participant
provides notice to the Plan Administrator within 30 days of the first date on
which the Participant has reason to assert that an event constituting Good
Reason has occurred, stating that in the Participant’s opinion an event
constituting Good Reason has occurred and setting forth in reasonable detail the
relevant facts and circumstances of the event. Any situation that is remedied by
an Employer within 30 days of receiving such a notice shall not constitute Good
Reason.

 

2



--------------------------------------------------------------------------------

  (c). The Participant and the Plan Administrator mutually agree that the
Participant’s employment will be terminated. Conditions under which a mutually
agreed termination might result include (by way of example only):

 

  (i). A Participant is unable to assume new or changed job responsibilities,
functions, assignments or tasks;.

 

  (ii). A Participant becomes redundant by operation of a returning employee,
staff reassignments or realignments or the like; or

 

  (iii). A Participant is considered unfit to continue in his or her current
position.

The determination as to whether a separation from service with the Employer
qualifies as a Qualified Termination shall be made by the Plan Administrator in
its sole and absolute discretion and any such determination shall be final and
binding. If an Employee’s separation from service is considered a Qualified
Termination, the effective date of such Qualified Termination will be the
Employee’s last day for which he or she receives pay from his or her Employer
(the “Termination Date “).

3.2. Conditions. In order to receive severance benefits under the Plan, an
eligible Participant must:

 

  (a). Execute, within 60 days of the Termination Date, the waiver and release
of claims agreement provided by the Plan Administrator (the “Release
Agreement”);

 

  (b). Repay to the Employers any outstanding money or property owed to the
Employers, including, but not limited to, advances of salary, travel expenses,
or vacation pay; and

 

  (c). Remain in their position until released from employment by their Employer
and continue to perform their duties in a satisfactory manner and comply with
the Employers’ policies and procedures.

3.3. Limitations: A Participant will not be eligible for severance benefits
under the Plan if:

 

  (a). The Participant voluntarily resigns employment or abandons his or her
position.

 

  (b). The Participant retires or dies.

 

  (c). The Participant is terminated for Cause. For purposes of the Plan “Cause”
shall mean any act or any failure to act on the part of a Participant which
constitutes:

 

  (i). The Participant’s conviction, after all applicable rights of appeal have
been exhausted or waived, for any crime that materially discredits the Company
or the Participant’s Employer or is materially detrimental to the reputation or
goodwill of the Company or the Participant’s Employer;

 

  (ii). The Participant’s willful and continual material breach of the material
terms and conditions of Participant’s employment;

 

  (iii). The Participant’s willful violation of any policy of Participant’s
Employer or the Company that in accordance with the Employer’s customary
practices results in discharge. No act or failure to act by a Participant will
be deemed “willful” unless it is done, or omitted to be done, by Participant in
bad faith or without reasonable belief that the action or omission was in the
best interests of the Company or Participant’s Employer; or

 

  (iv).

The commission of any material act of fraud or dishonesty by the Participant
against the Company or the Participant’s Employer or the commission of an
immoral or unethical act that materially reflects

 

3



--------------------------------------------------------------------------------

 

negatively on the Company or the Participant’s Employer, but only if Participant
shall first be provided by the Company or the Employer with written notice of
the alleged immoral or unethical act and then shall have the opportunity to
contest the alleged immoral or unethical act before the chief human resources
officer of the Company;

 

  (d). The Participant, at the time of termination, is treated as an inactive
Employee and is eligible to receive any form of disability or worker’s
compensation insurance or salary continuation because of disability.

 

  (e). Prior to the date on which the Participant executes the Release
Agreement, the Participant is offered employment in a comparable position at any
facility or place of business of an Employer, or any enterprise in which the
Company or an Employer owns an interest (either directly or indirectly) provided
such comparable position is at a facility or place of business that is within 50
miles of the location of the Participant’s last position with the Employers.

 

  (f). The Participant is offered employment in a comparable position in
connection with an agreement between an Employer and another entity to provide
certain services previously performed by employees of an Employer prior to the
date on which he executes the Release Agreement.

 

  (g). The Participant is terminated in conjunction with the sale or transfer
(whether of stock or assets) of all or any part of an Employer and is offered a
comparable position with the acquirer of the part or all of the Employer sold or
transferred prior to the date on which he executes the Release Agreement.

The Plan Administrator shall have the sole discretion to determine whether a
position is “comparable” and may take into consideration any factor it deems
desirable, including, but not limited to, the geographic locale in which the
position is offered, the duration of the position, and the compensation offered
to the person holding such position.

ARTICLE 4 - GENERAL SEVERANCE BENEFITS

4.1. Benefits. The general severance benefits shall consist of severance pay and
other compensation as determined below and shall apply to all Participants.

4.2. Severance Pay. The severance pay benefits payable under this Section 4.2
will be based on a Participant’s months of service (if applicable) and position
on the Termination Date in accordance with the table below.

 

Position

 

Weeks of Base Salary

Group Senior Vice Presidents and above   104 weeks Senior Vice Presidents   78
weeks Vice President level (to include DMMs, and “Full-line” Vice President
General Managers)   52 weeks Director/Buyer level (to include Senior
Directors/Buyers/Planners, “Full-line” Non-Vice President General Managers,
“Full-line” Store Assistant General Managers, AGMM, AGMO, and “Off 5th” General
Managers).   26 weeks All other eligible Employees.   Severance based on length
of service as follows:  

•     0-6 Months of Service: 2 weeks

 

•     7-12 Months of Service: 4 weeks

 

4



--------------------------------------------------------------------------------

 

•   Greater than 12 Months of Service: a minimum of 12 weeks, or one week for
each Year of Service, whichever is greater, but not more than 52 weeks (for
greater than 12 Months of Service, a partial Year of Service is credited as a
whole Year of Service)

An eligible Participant’s position and amount of severance benefit shall be
determined by the Plan Administrator in its sole and absolute discretion, and
any such determination shall be final and binding.

Subject to Section 6.1., the severance pay under this Section 4.2. will be paid
in periodic installments, which will begin within 30 days after the date the
Release Agreement is signed, consistent with the Employers’ normal payroll
practices (or as such payroll practices may be revised by the Employers or
Company from time to time): provided, that the Committee in its sole discretion
may elect to pay any portion of the severance pay under this Section 4.2. that
does not constitute a Deferred Compensation Payment (as defined under subsection
6.1.(c). below) as a lump sum within 30 days after the date the Release
Agreement is signed.

For purposes of the Plan, “Base Salary” shall mean the highest rate of base
salary in effect for the Participant during the twelve-month period immediately
prior to the Termination Date, or, if less, that period immediately prior to the
Termination Date during which the Participant’s employment status was the same
as the Participant’s employment status on the Termination Date. For purposes
hereof, an Employee’s base salary shall not include any bonuses, overtime pay,
commissions, incentive or deferred compensation or other additional
compensation, but shall include any salary reduction contributions made on his
or her behalf to any plan of the Employer or any of its affiliates under
Section 125 or 401(k) of the Code. In addition “Months of Service” shall mean
the number of continuous and complete months of service since the Employee’s
most recent date of hire by the Employers during which the Employee is paid by
the Employers for the performance of services in a capacity which qualifies such
person as an Employee and such other periods of service treated as Months of
Service pursuant to a separate written agreement between the Employee and an
Employer. A “Year of Service” shall mean 12 Months of Service.

4.3. Bonus Enhancements. The amount of any annual cash bonus earned by the
Participant but not yet paid for the fiscal year prior to the fiscal year in
which the Participant’s Termination Date occurs, with the entire amount of such
bonus being determined in accordance with the applicable formula or the
achievement of the corporate objectives applicable to the Participant, shall be
paid to the Participant at the same time that bonuses for such fiscal year are
paid to active Employees. If the Participant’s Termination Date occurs during
the second six months of the Company’s fiscal year, the amount of any annual
cash bonus earned by the Participant for the fiscal year in which the
Termination Date occurs, determined following the end of such fiscal year, with
the entire amount of such bonus being determined in accordance with the
applicable formula or the achievement of the corporate objectives applicable to
the Participant shall be multiplied by a fraction the numerator of which is the
number of days that have elapsed during the fiscal year in which the Termination
Date occurs to and including the Termination Date and the denominator of which
is 365, shall be paid to the Participant at the same time that bonuses for such
fiscal year are paid to active Employees.

4.4. Equity Award Enhancements. The Participant’s stock options, restricted
stock and performance shares, if any, (“Equity Awards”) will continue to be
subject to the terms and conditions of the Saks Incorporated 2004 Long-Term
Incentive Plan, as amended from time to time and any successor thereto, (the
“Saks LTIP’) and the agreements under which such Equity Awards were granted;
provided, that the Participant’s unexercisable stock options, unvested shares of
restricted stock and unvested performance shares shall vest as follows:

 

  (a). Performance shares that have been fully earned but are subject to
restrictions on vesting based on time shall vest immediately;

 

5



--------------------------------------------------------------------------------

  (b). Performance shares that have not been earned and are subject to
restrictions on vesting based on the achievement of performance goals shall vest
based on the achievement of such performance goals, such achievement to be
determined following the end of the performance period, with the number of such
performance shares determined to have vested being multiplied by a fraction, the
numerator of which is the number of days between the date of grant of such
performance shares and the Termination Date and the denominator of which is the
number of days between the date of grant of such performance shares and the date
of the end of the performance period, and such performance shares shall be paid
to the Participant by the Company at the same time that performance shares for
such performance period are paid to active Employees;

 

  (c). Unvested shares of restricted stock and unexercisable stock options that
are subject to cliff vesting shall vest prorata, with the number of such
unvested shares of restricted stock or shares subject to such unexercisable
stock options being multiplied by a fraction, the numerator of which is the
number of days between the date of grant of such award and the Termination Date
and the denominator of which is the number of days between the date of grant of
such award and the date on which shares of restricted stock or stock options are
scheduled to cliff vest; and

 

  (d). Unvested shares of restricted stock and unexercisable stock options that
vest in installments shall vest prorata, with the number of shares in each
unvested installment being multiplied by a fraction, the numerator of which is
the number of days between the date of grant of such award and the Termination
Date and the denominator of which is the number of days between the date of
grant of such award and the date on which such installment is scheduled to vest.

ARTICLE 5 - CHANGE IN CONTROL BENEFITS

5.1. Benefits. In lieu of the severance and other benefits payable under Article
4 above, benefits upon a Qualified Termination occurring within the period
beginning three months prior to and ending 24-months after a Change in Control
(the “Restricted Period “) shall consist of severance pay and other compensation
as determined below. “Change in Control” shall have the meaning set forth in the
definition of such term in Section 18(a) of the Saks LTIP.

5.2. Severance Pay. The severance pay benefits payable under this Article 5 will
be based on a Participant’s months of service (if applicable) and position on
the Termination Date in accordance with the table below:

 

Position

  

Weeks of Base Salary

Group Senior Vice Presidents and above.    104 weeks Senior Vice Presidents   
78 weeks Vice President level (to include DMMs, and “Full-line” Vice President
General Managers)    52 weeks Director/Buyer level (to include Senior
Directors/Buyers/Planners, “Full-line” Non-Vice President General Managers,
“Full-line” Store Assistant General Managers, AGMM, AGMO, and “Off 5th” General
Managers).    26 weeks All other eligible Employees.    Severance based on
length of service as follows:   

•     0-6 Months of Service: 4 weeks

  

•     7-12 Months of Service: 8 weeks

  

•     Greater than 12 Months of Service – a minimum of 24 weeks, or 2 weeks for
each Year of Service, whichever is greater, but not more than 52 weeks (for
greater than 12 Months of Service, a partial Year of Service is credited as a
whole Year of Service)

 

6



--------------------------------------------------------------------------------

An eligible Participant’s position and amount of severance benefit shall be
determined by the Plan Administrator in its sole and absolute discretion, and
any such determination shall be final and binding.

Subject to Section 6.1. below, the severance pay under this Section 5.2 will be
paid in a single lump sum not later than 20 days following the date on which the
Release Agreement is signed.

5.3. Bonus Enhancements. Within 30 days of the Participant’s Termination Date,
the sum of the following bonus amounts shall be paid to the Participant:

 

  (a). The amount of any annual cash bonus earned by the Participant but not yet
paid for the fiscal year prior to the fiscal year in which the Participant’s
Termination Date occurs, with the portion that is based on corporate objectives
being determined in accordance with the applicable formula or the achievement of
the corporate objectives applicable to the Participant and the portion that is
based on personal objectives determined at target level of achievement; and

 

  (b). The amount of any annual cash bonus earned by the Participant for the
fiscal year in which the Termination Date occurs, determined as the product of
the Participant’s target bonus potential amount for the fiscal year multiplied
by a fraction the numerator of which is the number of days that have elapsed
during the fiscal year in which the Termination Date occurs to and including the
Termination Date and the denominator of which is 365.

5.4. Equity Award Enhancements. The Participant’s Equity Awards will continue to
be subject to the terms and conditions of the Saks LTIP and the agreements under
which such Equity Awards were granted; provided, that the Participant’s
unexercisable stock options, unvested shares of restricted stock, fully earned
performance shares subject to restrictions on vesting based on time, and the
target number of performance shares that have not been earned and are subject to
restrictions on vesting based on performance shall immediately vest in full, and
provided further that all such Equity Awards shall vest in full upon a Change in
Control in which the shareholders of the Company receive consideration other
than publicly-traded stock.

ARTICLE 6 - TERMINATION OF BENEFITS, FORFEITURES AND DELAY OF PAYMENT

6.1. Section 409A. Notwithstanding the foregoing, if, on the date of a
Participant’s Termination of Employment, the stock of the Participant’s Employer
is publicly traded on an established securities market (within the meaning of
Treasury Regulation §1.897-1(m)) or otherwise, and the Participant meets the
definition of a “Specified Employee” (as defined in Section 409A of the Internal
Revenue Code and the regulations thereunder), the following rules shall apply:

 

  (a). For purposes of applying the exception to Code Section 409A for
short-term deferrals, each severance pay installment shall be treated as a
separate ‘payment’ for purposes of Section 409A. Accordingly, any benefits paid

 

 

(i).

Within 2- 1/2 months of the end of the Company’s taxable year containing the
Participant’s Termination Date, or

 

 

(ii).

Within 2- 1/2 months of the Participant’s taxable year containing the
Participant’s Termination Date

shall be exempt from Section 409A and shall be paid in accordance with Articles
4 or 5 as applicable without change.

 

7



--------------------------------------------------------------------------------

  (b). To the extent severance pay benefits are not exempt from Section 409A
under subsection 6.1(a) above, if the Participant’s remaining severance pay
benefit payable in the first 6 months following the Participant’s Termination
Date is equal to or less than the lesser of the amounts described in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and (2) (the “409A limit”), such
severance pay benefit shall be exempt from Code Section 409A and shall be paid
in accordance with Articles 4, 5 or 6 of the Plan, as applicable, without
change.

 

  (c). To the extent any of a Participant’s severance pay benefit in the first 6
months following the Termination Date that are not exempt under subsection
6.1(a). or 6.1(b) above would exceed the 409A limit, only that portion of the
severance pay benefit that does not exceed the 409A limit will be payable in
installments in the first six months following the Termination Date. The portion
of the severance pay benefit that exceeds the 409A limit ( the “Deferred
Compensation Payment”) will not be paid to the Participant until the first
payroll date of the 7th month following the Termination Date. The Deferred
Compensation Payment will be paid in a lump sum and shall be equal to the
portion of the severance pay benefit that exceeds the 409A limit, adjusted for
interest calculated at the prime rate. Thereafter, the remainder of the
Participant’s severance pay benefit shall be payable in installments according
to the Employer’s normal payroll schedule.

6.2. Death. In the event that a Participant dies before his or her severance is
paid in full, the remaining benefit will be paid in a single lump sum to a
beneficiary named by the Participant. If no beneficiary is designated by the
Participant, then unpaid severance pay will be paid to the appointed
administrator or executor of the Participant’s estate.

6.3. Offset for Other Benefits or Amounts Due. If a Participant receives any
benefits under the Plan, such Participant shall not be entitled to receive any
other severance, separation or termination payments on account of his or her
employment with the Employers under any other plan, policy, program or agreement
(other than accrued benefits under any pension, profit sharing plan or
retirement plan). If, for any reason, a Participant becomes entitled to or
receives any other severance, separation or termination payments on account of
his or her employment or termination thereof with the Employers, including, for
example, any payments required to be paid to the Participant under any Federal,
State or local law (including, but not limited to, the Workers Adjustment and
Retraining Notification Act) or pursuant to any employment or other agreement to
which he or she is a party (except unemployment benefits payable in accordance
with state law and payment for accrued but unused vacation), his or her
severance pay under the Plan will be reduced by the amount of such other
payments paid or payable. A Participant must notify the Plan Administrator if he
or she receives or is claiming to be entitled to receive any such payment(s).
Additionally, severance pay will be offset by any amounts which are owed to the
Employer.

6.4. Certain Repayments and Forfeitures. Notwithstanding any other provision of
the Plan, any Participant who accepts benefits under the Plan shall reimburse
the Employers for the full amount of any benefits received under the Plan if at
any time during the twelve-month period following the Participant’s Termination
Date the Participant discloses any of the Employer’s or the Company’s trade
secrets or confidential information, violates any written covenants between such
Participant and the Employers (other than any covenant in Release), or otherwise
engages in conduct that may adversely affect the Employers’ reputation or
business relations or solicits directly or indirectly an Employee to perform
services for another entity or other conduct of a similar nature. In addition,
any participant described in the preceding sentence shall forfeit any right to
benefits under the Plan which have not yet been paid.

6.5. Reemployment. If a Participant who is entitled to receive benefits under
the Plan is reemployed by an Employer, any enterprise in the same controlled
group as the Employers, or any acquirer of all or a portion of an Employer
(whether by stock or assets) before all benefits have been paid, any benefits
remaining to be paid will be forfeited. If a prior Employee is reemployed by an
Employer and subsequently is terminated and becomes entitled to benefits under
the Plan, any benefit payable to such Participant as a result of the

 

8



--------------------------------------------------------------------------------

subsequent termination will be determined based on the amount of service the
Participant has accrued since the Participant’s reemployment except to the
extent such Participant’s prior service with the Employers is bridged for
purposes of the Plan.

ARTICLE 7 - GROSS UP PAYMENT.

7.1. Amount of Gross-Up Payment. If any payment or distribution by the Employers
to or for the benefit of a Participant (whether paid or payable pursuant to the
terms of this Plan or otherwise, but determined without regard to any additional
payments required under this Article 7) (a “Payment”) becomes or would become
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Participant with respect to such excise tax
(such excise tax, together with any such interest and penalties, are together
referred to as the “Excise Tax”), then, subject to the next sentences of this
Section 7.1., the Company will make an additional payment to the Participant (a
“Gross-Up Payment”) in an amount such that after payment by the Participant of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, the Participant retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. The Participant will be entitled to a
Gross-Up Payment in accordance with this Article 7 only if the Participant’s
“Parachute Payments” (as such term is defined in Section 280G of the Code)
exceed three hundred thirty percent (330%) of the Participant’s “Base Amount”
(as determined under Section 280G(b) of the Code) (such product the
“Threshold”). If the Payment does not exceed the Threshold, the Participant will
not receive a Gross-Up Payment and the amount of the Payment be will reduced to
an amount that is one dollar less than the largest amount that would not be or
become subject to the excise tax imposed by Section 4999 of the Code and that
the Company could pay to the Participant without loss of deduction under
Section 280G(a) of the Code.

7.2. Calculations; When Paid. Subject to the provisions of Section 7.3. hereof,
all determinations required to be made under this Article 7, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a nationally recognized public accounting firm retained by the Company
(the “Accounting Firm”) that will provide detailed supporting calculations to
both the Company and to the Participant as soon as practicable following the
receipt of notice from the Company that there has been a Payment. All fees and
expenses of the Accounting Firm will be borne solely by the Company. Such
Gross-Up Payment, as determined pursuant to this Article 7 shall be paid by the
Company to the Participant promptly following the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable, the Accounting Firm will furnish the Participant with a written opinion
that failure to report the Excise Tax on the Participant’s applicable federal
income tax return should not result in the imposition of a negligence or similar
penalty or comparable opinion supporting such determination in accordance with
the practices and procedures of the Accounting Firm. Any determination by the
Accounting Firm shall be binding upon the Company and the Participant absent
manifest error. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross -Up Payments which will not
have been made by the Company should have been made (“Underpayment”) consistent
with the calculations required to be made in accordance with this Article 7. If
the Company exhausts its remedies pursuant to Section 7.3. and the Participant
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
will determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of the
Participant.

7.3. IRS Claims. The Participant shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. The Participant will give the
notice as soon as practicable but no later than 10 business days after the
Participant is informed in writing of the claim and will apprise the Company of
the

 

9



--------------------------------------------------------------------------------

nature of the claim and the date on which such claim is requested to be paid.
The Participant will not pay the claim prior to the expiration of the 30-day
period following the date on which the Participant gives the notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to the claim is due). If the Company notifies the Participant in
writing prior to the expiration of the 30-day period that the Company desires to
contest the claim, the Participant shall:

 

  (a). give the Company any information reasonably requested by the Company
relating to the claim;

 

  (b). take such action in connection with contesting the claim as the Company
reasonably requests in writing from time to time, including, without limitation,
accepting legal representation with respect to the claim by an attorney
reasonably selected by the Company;

 

  (c). cooperate with the Company in good faith in order effectively to contest
the claim; and

 

  (d). permit the Company to participate in any proceedings relating to such
claim.

The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Participant harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto ) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 7.3.
and subject to the next two sentences, the Company shall control all proceedings
taken in connection with the contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of the claim and may, at its sole option,
either direct the Participant to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute the contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company determines. If the Company directs the Participant to pay the claim and
sue for a refund, the Company shall advance the amount of the payment to the
Participant on an interest- free basis and shall indemnify and hold the
Participant harmless, on an after-tax basis, from any Excise Tax and income tax
(including interest and penalties with respect thereto) imposed with respect to
the advance or with respect to any imputed income with respect to the advance.
With respect to any extension of the statute of limitations relating to payment
of taxes for the taxable year of the Participant as to which the contested
amount is claimed to be due, the Participant may seek to limit the extension to
the contested amount. The Company’ s control of the contest will be limited to
issues with respect to which a Gross-Up Payment would be payable in accordance
with this Article 7 and the Participant will be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

7.4. Refunds. If, after the receipt by the Participant of an amount advanced by
the Company pursuant to Section 7.3., the Participant becomes entitled to
receive, and receives, any refund with respect to such claim, the Participant
shall (subject to the Company’s compliance with the requirements of Section 7.3.
promptly pay to the Company the amount of the refund (together with any interest
paid or credited on the refund after taxes applicable to it). If, after the
receipt by the Participant of an amount advanced by the Company pursuant to
Section 7.3., a determination is made that the Participant will not be entitled
to any refund with respect to the claim and the Company does not notify the
Participant in writing of its intent to contest the denial of refund prior to
the expiration of 30 days after such determination, then the advance shall be
forgiven and shall not be required to be repaid and the amount of the advance
shall offset, on a dollar-for-dollar basis, the amount of Gross-Up Payment
required to be paid.

 

10



--------------------------------------------------------------------------------

ARTICLE 8 - MISCELLANEOUS PROVISIONS

8.1. Amendment and Termination. The Company reserves the right, in its sole and
absolute discretion, to terminate, amend or modify the Plan, in whole or in
part, at any time and for any reason without prior notice; provided, that no
amendment that reduces any benefit provided under the plan or reduces or
restricts the rights of any Participant shall be permitted during the Restricted
Period. No amendment shall adversely affect the benefits under the Plan of any
Participant who has incurred a Qualified Termination prior to the date such
amendment is adopted. Any action required of or permitted by the Company under
the Plan shall be by resolution of its Board of Directors, by resolution of a
duly authorized committee of its Board of Directors, or by a person or persons
authorized by resolutions of its Board of Directors or such committee. If the
Company decides to terminate the Plan, any benefit payments in process shall
continue to be paid in accordance with the terms of the Plan, and no further
severance benefits shall be awarded after Plan termination. Upon Plan
termination, the Company reserves the right to accelerate and pay out all
benefits under the Plan, provided that if the Company accelerates any benefits
that constitute deferred compensation under Section 409A of the Code, the
following conditions shall be satisfied:

 

  (a). the termination may not occur proximate to a downturn in the financial
health of the Company;

 

  (b). the Company must terminate and liquidate all other severance plans and
arrangements sponsored by the Company with respect to all Employees who are
Participants in such arrangements;

 

  (c). payments and benefits on account of the termination may be made no
earlier than 12 months after all action necessary to irrevocably make the
termination effective has been completed;

 

  (d). all payments and benefits must be distributed no later than 24 months
after the date of termination; and

 

  (e). the Company may not establish any new severance plans or arrangements for
any Employee within three years following the date of termination.

If the Company ceases to own, directly or through subsidiaries, at least 50.1%
of outstanding voting stock or at least 50.1% of the outstanding equity
interests of an Employer, then, subject to the next sentences, the Employer
shall cease to be an Employer for purposes of this Plan (an “Employer
Termination”), and the participation in this Plan of all Participants that are
employed by such Employer shall automatically terminate, without notice to or
consent of the Participants. If an Employer Termination occurs after a
Participant has incurred a Qualified Termination, the Participant’s rights under
this Plan to receive severance pay and other benefits under this Plan shall
continue in full force and effect as if the Employer Termination had not
occurred. If an Employer Termination occurs during the Restricted Period and
thereafter, but still during the Restricted Period, a Participant incurs a
Qualified Termination, the Participant’s rights under this Plan to receive the
severance pay and other benefits under this Plan shall continue in full force
and effect as if the Employer Termination had not occurred.

8.2. No Additional Rights Created. Neither the establishment of this Plan, nor
any modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any Participant, Employee (or any beneficiary of either),
or other person any legal or equitable right against the Employers.

8.3. Records. The records of the Employers with respect to Base Salary, Months
of Service, employment history, absences, positions and all other relevant
matters shall be conclusive for all purposes of this Plan.

8.4. Construction. The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of ERISA
and the Code, or any subsequent laws or amendments thereto. To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York (without reference to its conflicts of law provisions).

 

11



--------------------------------------------------------------------------------

8.5. Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

8.6. Incompetency. In the event that the Plan Administrator finds that a
Participant (or designated beneficiary) is unable to care for his or her affairs
because of illness or accident, then benefits payable hereunder, unless claim
has been made therefore by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Plan Administrator shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant (or designated
beneficiary) was or would have been otherwise entitled under this Plan.

8.7. Payments to a Minor. Any payments to a minor from this Plan may be paid by
the Plan Administrator in its sole and absolute discretion:

 

  (a). directly to such minor;

 

  (b). to the legal or natural guardian of such minor; or

 

  (c). to any other person, whether or not appointed guardian of the minor, who
shall have the care and custody of such minor.

The receipt by such individual shall be a complete discharge of all liability
under the Plan therefore.

8.8. Plan Not a Contract of Employment. Nothing contained in this Plan shall be
held or construed to create any liability upon the Employers to retain any
Employee in their service. All Employees shall remain subject to termination to
the same extent as if the Plan had not been put into effect. All Employees of
the Employer are at-will, and the Employer reserves the right to terminate an
Employee at any time, with or without cause, with or without notice.

8.9. Financing. The benefits payable under this Plan shall be paid out of the
general assets of the Employers. No Participant or any other person shall have
any interest whatsoever in any specific asset of the Employers or any of their
affiliates. To the extent that any person acquires a right to receive payments
under this Plan, such right shall not be secured by any assets of the Employers
or any of their affiliates.

8.10. Successors and Assigns; Transferability of Rights. This Plan is binding
upon the Company and each Employer and the successors (including without
limitation by merger or otherwise by operation of law) and permitted assigns of
each. Each Employer shall have the unrestricted right to transfer its
obligations under this Plan with respect to one or more Participants to any
person, including without limitation to any purchaser of all or any part of the
Employer’s business. The payment to a Participant of severance pay in the amount
provided herein by the purchaser of all or any part of an Employer’s business,
or by any other person to whom an Employer has transferred its obligations
hereunder, shall be in complete satisfaction of the Employer’s obligation to pay
severance pay hereunder to such Participant. No Participant or spouse of a
Participant shall have any right to commute, encumber, transfer, or otherwise
dispose of or alienate any present or future right or expectancy that
Participant or the spouse may have at any time to receive payments of benefits
under this Plan, which benefits and the right are expressly declared to be
non-assignable and nontransferable, except to the extent required by law. Any
attempt to transfer or assign a benefit, or any right granted under this Plan,
by a Participant or the spouse of a Participant shall, in the sole discretion of
the Committee (after consideration of the facts they deem pertinent), be grounds
for terminating any rights of Participant or the spouse to any portion of this
Plan benefits not previously paid.

 

12



--------------------------------------------------------------------------------

8.11. Claims Procedure. It is not necessary that a Participant apply for
benefits under the plan. However, if a Participant wishes to file a claim for
benefits, such claim must be in writing and filed with the Plan Administrator
within 90 days after the date such Participant should have received such
benefits. If a claim is denied, the Plan Administrator will furnish the claimant
with written notice of its decision, setting forth the specific reasons for the
denial, references to the Plan provisions on which the denial is based,
additional information necessary to perfect the claim, if any, and a description
of the procedure for review of the denial. A claimant may request a review of
the denial of a claim for benefits by filing a written application with the Plan
Administrator within 60 days after the Participant receives notice of the
denial. Such a claimant is entitled to review pertinent plan documents and
submit written issues and comments to the Plan Administrator. The Plan
Administrator, within a reasonable time after it receives a request for review,
will furnish the claimant with written notice of its decision, setting forth the
specific reasons for the decision and references to the pertinent plan
provisions on which the decision is based. If the claimant subsequently wishes
to file a claim against the Plan, any legal action must be filed within 90 days
after the Plan Administrator’s final decision.

8.12. Withholding. Severance pay is subject to Federal and state income and
Social Security tax withholdings and any other withholdings mandated by law.

 

13



--------------------------------------------------------------------------------

Schedule A

This Plan does not cover the following Employees:

 

Name of Employer

  

Employees Excluded

Club Libby Lu, Inc.    All Employees All Employers    Store Employees: all
store-based Employees of the Employers other than general managers, assistant
general managers (determined on the Date of Termination) and other employees
specifically designated in writing as eligible to participate by the Plan
Administrator.

 

14